Citation Nr: 0415004	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the veteran's claims of 
entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure, and for post-
traumatic stress disorder (PTSD).  With respect to the denial 
of the claim of entitlement to service connection for PTSD, 
the veteran disagreed with this decision later that same 
month, in April 2002.  In a statement of the case issued to 
the veteran and his service representative in July 2002, the 
RO concluded that no change was warranted in the denial of 
this claim.  The veteran perfected a timely appeal when he 
filed a substantive appeal (VA Form 9) in September 2002.

As set forth below, the appeal on this issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In the instant case, when he filed his substantive appeal (VA 
Form 9) at the RO in September 2002, the veteran contended 
that there were additional pertinent treatment records that 
had not been associated with his claims folder.  
Specifically, the veteran stated that he had been evaluated 
for PTSD at the Veterans Center in Springfield, 
Massachusetts, and was applying for treatment at the VA 
Medical Center in White River Junction, Vermont.  The Board 
notes that the RO obtained VA treatment records dated to 
February 2002, but no records dated subsequent to that date 
have been requested or obtained.  

The law states that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's complete VA treatment 
records.  See 38 U.S.C.A. 
§ 5103A (West 2002).

Thus, the Board concludes that a remand is necessary to 
comply with the duty to assist.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain all VA treatment 
records dating from February 2002 to the 
present and associate them with the 
claims file.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


